Title: From George Washington to William Livingston, 21 December 1779
From: Washington, George
To: Livingston, William


        
          Dear Sir,
          Morris Town Decr 21st 1779
        
        The situation of our army at this time compared with that of the enemy makes it necessary we should be very much upon

our guard. They have more than double our force collected at New York and we are mouldering away dayly. They have been some time past making a show of embarkation; but whether it is sincere or a mere feint to lull us into security is not easy to tell. But If they really design to make large detachments they must be restrained by their uncertainty of the motions of the French Squadron; and if this or any other obstruction should continue, Sir Henry Clinton may think himself bound to improve the interval in an offensive operation against this army. He cannot justify remaining inactive with a force so superior and so many temptations to action. His enemies already clamour and charge him with want of enterprise. He is not ignorant of the smallness of our numbers and the distress of our magazines. He knows, we have been obliged for want of forage to send the horses of the army to a distance from it—He cannot be insensible of the evils he would bring upon us by dislodging us from our winter quarters—The loss of our huts at this inclement season would be a most serious calamity. This loss would in all probability be accompanied by that of a great part of our baggage and a number of our men by desertions—It is difficult to determine the extent of the evils, if at so critical a juncture, we should experience a failure of provisions which we should have every reason to apprehend. Your Excellency’s discernment makes it useless to enlarge.
        But it is our duty to do all we can to avert the danger. Should the event I have mentioned take place, we shall want the aid of the whole strength of the state. The inclosed official letter is an application for the purpose, which I have thought proper to accompany with this confidential view of our circumstances for your private information. I entreat your Excellency to give my application your support—that the measure re⟨co⟩mmended may be immediately put in a proper train—To me it appears of indispensible importance. I have the honor to be With the greatest respect and most affectionate regard Yr Excellency’s Obedt & humble servant.
      